Citation Nr: 1201660	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  11-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder. 

2. Entitlement to a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from February 1965 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified that posttraumatic stress disorder had increased in severity since he was last examined by VA in August 2008.  As the evidence suggests that the service-connected PTSD has increased in severity, a VA examination to determine the current degree of disability is warranted under 38 C.F.R. § 3.327.

The Veteran also testified that he was unable to work due to his PTSD symptoms.  As the Veteran raised the claim of unemployability and as a claim of unemployability is not a separate claim, but part of the claim for increase, further development under the duty to assist is needed.  




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase). 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Atlanta VA medical center.  

2.  Request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA psychiatric examination to determine the current level of occupational and social impairment due to service-connected posttraumatic stress disorder.

4.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

5.  After the development has been completed, adjudicate the claims, including the claim for a total disability rating for compensation based on individual unemployability, including an extraschedular rating, if applicable.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



